DETAILED ACTION
Status of Claims
	Claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “wherein Q is selected from O, S” may be more appropriately written such as with the use of “or” between the options.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “are selected from R11” may be more appropriately written since there appears to be only one option.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase “that is no” may be more appropriately written such as “that is not”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “wherein Q is selected from O, S wherein q + r ∙ s is the number of C atoms in the spacer” is indefinite because it is unclear what spacer is being referred to.  It appears that either X1 or X2 are spacer groups and therefore it is unclear what spacer is being referred to.  It is unclear what structure is required. 
Regarding claims 3-4, the reference letters q, r and s are not provided with any ranges and therefore it is unclear what structure is being claimed.  Although the instant claims provide a relationship between the reference letters, there is a lack of clarity in regards to what range each of the letters is inclusive of. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddington et al. (US 2014/0081045).
Regarding claims 1-12 and 16-19, Reddington discloses an aqueous [0062] composition comprising tin ions [0142], [0144] and at least one compound of formula I (Formula I of Reddington represented in [0005]-[0097]) which is a polyether unit bonded to a polyamine as claimed. The copolymer inclusive of ethylene oxide and propylene oxide and the claimed weight percentages (claims 9-10, 18-19) are intrinsic based on the molecular weight (see Examples). The composition of Reddington is not inclusive of α,ß-unsaturated aliphatic carbonyl compound or other grain refiners. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddington et al. (US 2014/0081045).
Regarding claims 13-15, Reddington discloses the claimed composition as described above. The tin electroplating composition is used in a process of electroplating on a substrate and a current density is applied [0174].  Reddington teaches that the electroplating is performed on substrates such as printed wiring boards with hole diameters of 0.25 mm and smaller [0003].  In one metal (e.g. copper) plating example, Reddington electroplates within features of 0.2 mm in diameter [0208].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the tin electroplating composition of Reddington to electroplate tin within features with an aperture sizing of 1 to 200 microns since Reddington teaches that electroplating is used to fill openings with a diameter of 0.25 mm or less.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0226354 – tin composition with structure of formula I
US 2017/0005367 – tin composition with structure of formula I.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795